The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 9-10, 12, 17, 19-21, 24-27, are pending in this application.
Claim 2, 5-8, 11, 13-16, 18, 22-23, 28-36, are deleted.
This office action supersedes previous communications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 9-10, 12, 17, 19-21, 24-27, are rejected under 35 U.S.C. 103(a) as being unpatentable over Qian, US 8,334,376 B2, alone or in view of Hu et al., US 20130005696 A1. 
Applicant claims a method of treating cancers by administering compound 5 at least once a week for at least two weeks. The dose is about 0.02 mg/m2 to about 2 mg/m2 or about 0.002 mg/m2 to about 0.01 mg/m2. Diagnosis and/or prognosis is claimed (claims 24-25). 
Determination of the scope and content of the prior art (MPEP 2141.01 
Qian disclosed a method of treating cancers (col. 24, line 34 to col. 25, line 14) by administering compound 5, col. 17-18, claim 8. The dose is 0.0003 mg/m2 to 3.33 mg/m2 (0.01 mg/kg to 100 mg/kg), col. 28, lines 20-21.  Administration is by intravenous (infusion) or oral, col. 25, line 24 to col. 26, line 15.  The compounds include salts, isomers, racemate, enantiomers, etc., col. 13, lines 3-12.  See also the entire document. 
Qian disclosed dose, frequency and mode of administration or therapeutic protocols must be adjusted by the attending Clinician using conventional techniques well-known in the art. Factors to consider in doing so and enablement thereof are disclosed, col.  28, line 44 to col. 29, line 25.
Hu disclosed a method of treating cancers by administering compound 5, page 2, [0007].  It is one of 4 compounds so disclosed.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior arts is that applicant claims at least once a week for at least two weeks and the patient was diagnosed. The range by Qian embraced the claimed ranges.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation to combine may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR 550 US 398, 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from the prior arts and from the nature of the problem to be solved: 1) applicant wanted to treat cancers and 2) avoid the prior arts.
Compound 5, is among the 7 examples disclosed by Qian for treating cancers for which protection was sought and granted, e.g. claim 8.  Under the US patent practice such are deemed preferred embodiments by the prior art. One of ordinary skill would have known and be motivated to select from prior art’s preferred embodiments. The selection of any of compounds 1-7, is an obvious selection available for the preference of an artisan.
Qian disclosed dose, frequency and mode of administration or therapeutic protocols must be adjusted by the attending Clinician using conventional techniques well-known in the art. Factors to consider in doing so and enablement thereof were disclosed. 
Having known that it is a routine practice to change dosing protocols in cancer treatments and Qian’s suggestions as set forth above, one of ordinary skill would have been motivated to change the therapy protocol at the time the invention was made. The motivation is because it was suggested by Qian, it is a routine practice in the treatment of cancer and to avoid the prior art. There is reasonable expectation of success because applicant did exactly as suggested by Qian.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to establish new dosing protocols. For example, US ‘376.  Such is deemed invention of reasoning not of creativity, KSR, supra.
Establishing a therapy protocol or dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It is a routine practice for Clinicians to change therapy protocol and/or doses, particularly in cancer therapy.  See also the suggestion in US ‘376. 
“PI3K and/or pAKT” pathway is the most dysregulated pathway in many cancers. Wikipedia, https://en.wikipedia.org/wiki/PI3K/AKT/mTOR_pathway, visited 5/28/21. Diagnosis and/or prognosis of patients is a routine practice in cancer treatments. The pathway is due to genetic disposition of the subject and can be read from the subject’s medical record or determined by routine pathological process. Genetic disposition of a patient is the work of nature and not patentable under the US patent practice.
Claims 1, 3-4, 9-10, 12, 17, 19-21, 24-27, are rejected under 35 U.S.C. 103(a) as being unpatentable over Meng et al. 2009 (Cancer 115(22):5309-5318) in view of Qian, US 8,334,376 B2. 
Determination of the scope and content of the prior art (MPEP 2141.01 
Meng teaches treating patients suffering from hepatocellular cancer, non-small cell lung cancer and pancreatic cancer, encompassed by claim 1 and recited in claim 17, with a pharmaceutical composition comprising bufalin.  See Abstract.  The composition is known as huachansu, and is disclosed to have multiple active components.  Bufalin is one of three known compounds within the composition known to have anti-tumor activity (page 2 of the PDF, introduction, second paragraph).  Bufalin is present at 18.0 – 19.5 ng/ml (page 4, first complete paragraph).  The composition was administered to patients at various doses, from 10 ml/m2 to 90 ml/m2 (page 3, Study Design, second paragraph).  Given the concentration of bufalin, this comes to 180 ng / m2 to 1755 ng / m2, or 0.18 to 1.75 mg bufalin / m2.  Note that this is not just a generic range which is recited, but rather is a series of doses that were administered to patients; there are multiple discrete points disclosed within the range, many of which are within the range recited in present claim 1. 
Meng teaches administering the composition daily for 14 days, followed by one week off.  Each such 3 week period is one cycle, and patients received “beyond 2 cycles” (see Study Design).  This protocol is within the scope of claims 1, 3-4, 9, 10, and 12.  The huachansu composition is prepared “for injection”, which is pertinent to claim 20.  The composition is clearly administered with a carrier, as in claim 27. 
Qian ‘376 teaches compound 5. See Example V beginning at the end of column 38.  Qian teaches that all of the compounds disclosed in the reference have increased solubility as compared to bufalin (column 23 last paragraph), and that compounds of the invention are prepared from bufalin (column 24 lines 19-26).  The compounds can be used to treat cancer (column 24 line 34).  The compound disclosed by Qian in Example V (i.e., the same as in present compound 5) has increased solubility as compared to bufalin (see the table in Column 42).  The compound appears to have anti-cancer activity as well (see Table I on column 43).  
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
While Meng teaches performing this method with bufalin, the reference does not teach performing it with Compound 5 as claimed. It is noted the compounds in the claims herein including compound 5 are bufalin derivatives or analogs.
While Qian teaches how to make and use Compound 5 recited in claim 1, the reference does not teach administering this compound under the protocol recited in claim 1.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
It would have been obvious to a person having ordinary skill in the art to modify the teachings of Meng by using the compound disclosed in Example V of Qian, thereby arriving at the invention now claimed.  Doing so would have been obvious because Qian teaches that the compounds are derivatives or analogs of bufalin and have increased solubility.  A composition comprising bufalin is shown by Meng to be therapeutically effective in treating cancer when administered at the doses and intervals now claimed, and Meng also discloses that bufalin is one of the known anti-tumor compounds within the huachansu composition.  Therefore a PHOSITA would have a reasonable expectation that the derivatives of bufalin, which are more soluble and retain the ability to inhibit cell growth, would be effective in the method.
Response to Affidavit and Argument
Applicant's arguments and affidavit filed 4/12/22 have been fully considered but they are not persuasive. The data in the affidavit is well taken.  Applicant contends Qian alone or in combination with HU did not test the compounds in human by administering the claimed dose at least once a week for at least two weeks. The contention relates to anticipatory rejection. Had either of the prior arts disclosed as contended the rejection would have been anticipatory. The contention also contradicts Qian.
 The invention by Qian is directed to treatment of human or non-human, particularly human, col. 15, lines 55-63. The claimed dose range is within the range by Qian.  Qian disclosed the dose, frequency and mode of administration or therapeutic protocols must be adjusted by the attending Clinician using conventional techniques well-known in the art. Factors to consider in doing so and enablement thereof were disclosed. Therefore, one of ordinary skill would have been motivated to change the dose and therapy protocol at the time the invention was made with reasonable expectation of success. It is a routine practice in cancer treatment to change the dose and dosing regimen.  Applicant did exactly as suggested by Qian et al., and/or according to routine practice in cancer treatment. Also, under the US patent practice a new dose range and/or dosing protocol is not inventive.
Establishing a therapy protocol or dose is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  It is a routine practice for Clinicians to change therapy protocol and/or doses, particularly in cancer therapy.  See also the suggestion by Qian et al.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a Clinician or Physician to establish new dosing protocols. For example, Qian et al.  Such is deemed invention of reasoning not of creativity, KSR, supra.
Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 9-10, 12, 17, 19-21, 24-27, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, of US patent 8,334,376; claims 1-10, of 8,993,550; and claims 1-38, of 10,344,048. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, the compound, compositions and methods of use in the patents are obvious from the instant method of using the compounds.
Compound 5, is claimed in the US patents and is obvious from the instant methods of using it. Adding dosing protocol to a method of use does not overcome the obviousness of a compound from its method of use.
The instant method of use is disclosed by US ‘376 (col. 24, line 34 to col. 25, line 14); US ‘550 (col. 24, line 57 to col. 25, line 37); US ‘048 (col. 33, line 33 to col. 34, line 12). Also, the patents fails to exclude the instantly claimed dose range and dosing protocol.
The invention in the specification of an earlier patent is subject to nonstatutory double patenting in a later filed application. Sun Pharm. Industry Ltd. v. Eli Lilly & Co., 95 USPQ2d 1797 (Fed. Cir. 2010). Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the applications which matured into the patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.    
Response
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. Applicant contends US 8,334,376; 8,993,550; 10,344,048; fail to claim treatment of cancer and the dosing regime in the instant.  Had the US patents claimed as contended the rejection would have been under ‘same invention’, not subject to obviation by filing a TD. 
Compound 5, is claimed in the US patents and is obvious from the instant methods of using it. Adding dosing protocol to a method of use does not overcome the obviousness of a compound from its method of use.
It is noted that the instant method of use is disclosed by US ‘376 (col. 24, line 34 to col. 25, line 14); US ‘550 (col. 24, line 57 to col. 25, line 37); US ‘048 (col. 33, line 33 to col. 34, line 12). Also, the patents fails to exclude the instantly claimed dose range and dosing protocol.
The invention in the specification of an earlier patent is subject to nonstatutory double patenting in a later filed application. Sun Pharm. Industry Ltd. v. Eli Lilly & Co., 95 USPQ2d 1797 (Fed. Cir. 2010). Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the applications which matured into the patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.    
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
June 9, 2022